                  Case 19-50012-BLS              Doc 11       Filed 05/30/19         Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:
                                                                  Chapter 11
LSC Wind Down LLC, et al.,1
                                                                  Case No. 17-10124 (BLS)
                       Post-Confirmation Debtors.                 (Jointly Administered)

Limited Creditors’ Liquidating Trust,
                                               Plaintiff,
vs.
                                                                  Adv. No. 19-50012
Arden Jewelry Mfg. Co.,
                                              Defendant.

                   NOTICE OF DISMISSAL OF ADVERSARY PROCEEDING

         PLEASE TAKE NOTICE that, pursuant to Federal Rule of Bankruptcy Procedure 7041

and Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff voluntarily dismisses this action in

its entirety with prejudice. An answer has not been filed.


Dated: May 30, 2019                           BAYARD, P.A.

                                              By: /s/ Justin R. Alberto
                                              Justin R. Alberto, Esq., DE SBN 5126
                                              Gregory J. Flasser, Esq., DE SBN 6154
                                              600 North King Street, Suite 400
                                              Wilmington, Delaware 19801
                                              Telephone: (302) 655-5000
                                              Email: jalberto@bayardlaw.com
                                                      gflasser@bayardlaw.com

                                              -and-




1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal taxpayer-identification
number, are: LSC Wind Down, LLC f/k/a Limited Stores Company, LLC (6463), LS Wind Down, LLC f/k/a Limited
Stores, LLC (0165), and TLSGC Wind Down, LLC f/k/a The Limited Stores GC, LLC (6094).
Case 19-50012-BLS   Doc 11   Filed 05/30/19       Page 2 of 2




                ASK LLP
                Joseph L. Steinfeld, Jr., Esq., MN SBN 0266292
                Kara E. Casteel, Esq., MN SBN 0389115
                2600 Eagan Woods Drive, Suite 400
                St. Paul, MN 55121
                Telephone: (651) 406-9665
                Email: kcasteel@askllp.com

                -and-

                Edward E. Neiger, Esq.
                Marianna Udem, Esq.
                151 West 46th Street, 4th Floor
                New York, NY 10036
                Telephone: (212) 267-7342

                Counsel for the Limited Creditors’
                Liquidating Trust
